DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 4/11/2022 is acknowledged.  The traversal is on the ground(s) that “there is no serious burden to examiner all of the claims at least because a complete and thorough search for the elected invention/claims would include searching classes and subclasses that encompass the non-elected invention/claims.”  This is not found persuasive because as stated in the restriction requirement the employment of different search queries and the search of different classes and subclasses including thousands of patent and non-patent documents is required for each separate species. The number of documents creates a serious burden on the examiner. 
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 and 14-16 of U.S. Patent No. 8,979,932 B2 in view of Zucherman et al. (U.S. 2006/0069441 A1). 
Claims 4-6 and 14-16 of the patent disclose the invention of claims 21-40 except for reciting a core disposed between the first plate and the second plate configured to enable relative movement between the first plate and the second plate. 
Zucherman et al. disclose an intervertebral implant comprising a core disposed between a first plate and a second plate configured to enable relative movement between the first plate and the second plate in the same field of endeavor for the purpose of alleviating discomfort associated with the spinal column.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a core disposed between the first plate and the second plate configured to enable relative movement between the first plate and the second plate, as taught by Zucherman et al. in order enhance the mobility of the spine.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21 and 25-28 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Huppert et al. (U.S. 7,056,344 B2).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Concerning claim 21, Huppert et al. disclose an intervertebral implant comprising: a first plate (see Fig. 1, element 111) including a first bone contacting surface configured to contact an endplate of a first vertebral body and a first articulation surface opposite the first bone contacting surface, the first plate further including a plurality of openings (see Fig. 1, elements 101-108) distributed along a periphery and configured to guide bone anchors (see Fig. 1, element 2) into the first vertebral body; a second plate (see Fig. 1, element 112) including a second bone contacting surface configured to contact an endplate of a second vertebral body and a second articulation surface opposite the second bone contacting surface; and a core (see Fig. 1, element 13) disposed between the first plate and the second plate configured to enable relative movement between the first plate and the second plate.
Concerning claim 25, wherein the second plate includes a plurality of openings distributed along a periphery of the second plate, the plurality of openings configured to guide bone anchors into the second vertebral body (see Fig. 3, element 2’).
Concerning claim 26, wherein the first plate includes an anterior edge and a posterior edge; and wherein the plurality of openings (102, 103 and 104) are distributed across the posterior edge of the first plate.

[AltContent: connector][AltContent: textbox (Posterior Edge)][AltContent: connector][AltContent: textbox (Anterior Edge)]
    PNG
    media_image1.png
    357
    442
    media_image1.png
    Greyscale


Concerning claim 27, wherein the first articulation surface is curved (see Fig. 3, bottom of element 111) to enable pivoting of the first plate relative to the second plate.
Concerning claim 28, wherein the core includes a complementary curved superior surface (see Fig. 3, top surface of element 13) to engage the first articulation surface of the first plate.
Claim(s) 21, 25-26, 31, 32, 39 and 40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bartish, JR. et al. (U.S. 2006/0178745 A1).
Concerning claim 21, Bartish discloses an intervertebral implant comprising: a first plate (see Fig. 1A, element 14) including a first bone contacting surface configured to contact an endplate of a first vertebral body and a first articulation surface opposite the first bone contacting surface, the first plate further including a plurality of openings (see Fig. 1A, receiving element 12) distributed along a periphery and configured to guide bone anchors (see Fig. 1A, element 12) into the first vertebral body; a second plate (see Fig. 1A, element 16) including a second bone contacting surface configured to contact an endplate of a second vertebral body and a second articulation surface opposite the second bone contacting surface; and a core (see Fig. 1A, element 22) disposed between the first plate and the second plate configured to enable relative movement between the first plate and the second plate.
Concerning claim 25, wherein the second plate includes a plurality of openings distributed along a periphery of the second plate, the plurality of openings configured to guide bone anchors into the second vertebral body (see Fig. 1A, element 12).
Concerning claim 26, wherein the first plate includes an anterior edge and a posterior edge; and wherein the plurality of openings (receiving element 12) are distributed across the posterior edge of the first plate.
Concerning claim 31, Bartish et al. disclose a prosthetic disc assembly comprising: a first vertebral plate (see Fig. 1A, element 14) including a first endplate surface configured to engage an endplate of a first vertebral body and a first internal surface opposite the first endplate surface, the first vertebral plate further including a plurality of openings (see Fig. 1A, receiving element 12) distributed along a periphery and configured to guide bone anchors (see Fig. 1A, element 12) into the first vertebral body; a second vertebral plate (see Fig. 1A, element 16) including a second endplate surface configured to engage an endplate of a second vertebral body and a second internal surface opposite the second endplate surface; and a plurality of bone anchors (see Fig. 1A, element 12) configured to couple the first vertebral plate to the first vertebral body upon implantation through the plurality of openings.
Concerning claim 32, further comprising a mobile core (see Fig. 1A, element 22) disposed between the first vertebral plate and the second vertebral plate configured to enable relative movement between the first vertebral plate and the second vertebral plate.
Concerning claim 39, wherein the second vertebral plate includes a plurality of openings (see Fig. 1A, element 16 wherein the openings receive element 12) distributed along a periphery of the second plate, the plurality of openings configured to guide bone anchors (see Fig. 1A, element 12) into the second vertebral body. 
Concerning claim 40, wherein the first vertebral plate includes an anterior edge and a posterior edge; and wherein the plurality of openings are distributed across the posterior edge of the first vertebral plate (see Fig. 1A wherein the openings are distributed across the posterior edge and extend to the anterior edge).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-34, 39 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Huppert et al. (U.S. 7,056,344 B2) in view of Bartish, JR. et al. (U.S. 2006/0178745 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Concerning claim 31, Huppert et al. disclose a prosthetic disc assembly comprising: a first vertebral plate (see Fig. 1, element 111) including a first endplate surface configured to engage an endplate of a first vertebral body and a first internal surface opposite the first endplate surface, the first vertebral plate further including a plurality of openings (see Fig. 1, elements 101-108) distributed along a periphery and configured to guide bone anchors (see Fig. 1, element 2) into the first vertebral body; a second vertebral plate (see Fig. 1, element 112) including a second endplate surface configured to engage an endplate of a second vertebral body and a second internal surface opposite the second endplate surface; and a bone anchor (see Fig. 1,element 2) configured to couple the first vertebral plate to the first vertebral body upon implantation through the plurality of openings.
	However, Huppert does not disclose a plurality of anchors. 
	Bartish discloses a prosthetic disc assembly comprising a plurality of anchors (see Fig. 1A, element 12 and see par. 0044) in the same field of endeavor for the purpose of securing the first vertebral plate to the endplate of the first vertebral body. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a plurality of anchors, as taught by Bartish, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Concerning claim 32, further comprising a mobile core (see Fig. 3, element 13) disposed between the first vertebral plate and the second vertebral plate configured to enable relative movement between the first vertebral plate and the second vertebral plate.
Concerning claim 33, wherein the first internal surface (see Fig. 3, bottom of element 111) is curved to enable pivoting of the first vertebral plate relative to the second vertebral plate.
Concerning claim 34, wherein the mobile core includes a complementary curved superior surface (see Fig. 3, top surface of element 13) to engage the first internal surface of the first vertebral plate.
Concerning claim 39, wherein the second vertebral plate includes a plurality of openings (see Fig. 3 and note that the second vertebral plate also includes openings 101-108 as shown in Fig. 1) distributed along a periphery of the second plate, the plurality of openings configured to guide bone anchors (see Fig. 3, element 2’) into the second vertebral body. 
Concerning claim 40, wherein the first vertebral plate includes an anterior edge and a posterior edge; and wherein the plurality of openings are distributed across the posterior edge of the first vertebral plate (see Fig. 1 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773